Case 1:20-cr-00224-RBJ Document 13-5 Filed 10/27/20 USDC Colorado Page 1 of 1

Amirah Ghada Abdullah
1401 Apple Ln APT#3,
Lawrence, KS 66049

October 15, 2020

To Whom it May Concern,

Tam writing on behalf of Kole Milner. I have known him for 4 months. I met Kole when I met the rest of
Heath Milner’s, my boyfriend, family. Kole is a driven, kind, and intelligent man. Those who have gotten
close with Kole can attest that he is a genuine and empathetic individual.

I met Kole for the first time at a family event my boyfriend brought me to. Heath had spoken about his
older brother being there for him any time he needed Kole there. I expected friendliness and politeness
when I first met him, but nothing more. I was made to feel welcome and treated like a new friend. Kole
started the family games by bringing out a frisbee, encouraging his younger siblings in shuffleboard, and
taking care to make sure everyone felt included. From checking in on his siblings (older and younger) to
ensuring that everyone was having fun, it was clear that he is a stabilizing force within his family and how
much he genuinely cared about the well-being of those around him.

After that event, Kole was welcome at my social events with friends and my boyfriend. I got to know him
better in the following months. I’ve watched as he takes care of his siblings, both older and younger. He
provides what emotional and physical support they need from him. For example, Heath (my boyfriend
and his youngest brother), had his car towed. With one text, Kole was immediately there to pick him up,
and help him handle the situation. In another case, his older brother is going through an emotionally
trying time in which Kole is there to calm and watch over the brother’s well-being. Kole makes those
close to him his responsibility. His loyalty to his family and friends is shown time and time again.

Kole is an impressive individual who I’ve had the pleasure of getting to know. He is driven, kind, and
intelligent. He is upstanding among his peers, family, and those around him.

Sincerely,
Amirah Abdullah

 
